Exhibit 10.2

 

CANADA

 

SUBSCRIPTION AGREEMENT FOR

7% SECURED CONVERTIBLE DEBENTURES

 

TO:

Signet Energy Inc. (the “Corporation”)

AND TO:

MGI Securities Inc. (the “Agent”)

 

The undersigned (hereinafter referred to as the “Subscriber”) hereby irrevocably
subscribes for and agrees to purchase the principal amount (the “Principal
Amount”) of 7% secured convertible debentures (the “Debentures”) of the
Corporation set forth below, at an aggregate subscription price that is
equivalent to the Principal Amount of Debentures subscribed for, upon and
subject to the terms and conditions set forth in “Terms and Conditions of
Subscription for 7% Secured Convertible Debentures of Signet Energy Inc.”
attached hereto (together with this page and the attached Exhibits, the
“Subscription Agreement”).  In addition to this face page, the Subscriber must
also complete Exhibit 1 attached hereto, if applicable.  The Corporation is a
“connected issuer” (as defined in Section 1.1 of National Instrument 33-105) of
the Agent, as the Agent has an employee, being Tony Loria, who is a director of
the Corporation.

 

 

 

Principal Amount of Debentures Subscribed for:

 

 

 

 

 

$

 

 

(Name of Subscriber - please print)

 

 

 

 

 

 

By:

 

 

 

 

(Authorized Signature)

 

If the Subscriber is signing as agent for a principal and is not deemed to be
purchasing as principal pursuant to NI 45-106 (as defined herein) by virtue of
being either (i) a trust company or trust corporation acting on behalf of a
fully managed account managed by the trust company or trust corporation as the
case may be or, (ii) a person acting on behalf of a fully managed account
managed by it, and in each case satisfying the criteria set forth in NI 45-106,
complete the following and ensure that Exhibit 1 is completed in respect of such
principal:

 

 

 

 

 

(Official Capacity or Title - please print)

 

 

(Please print name of individual whose signature appears above if different than
the name of the subscriber printed above.)

 

 

 

 

(Subscriber’s Address)

 

 

 

 

 

 

 

 

(Name of Principal)

 

 

 

 

 

 

 

 

 

(Principal’s Address)

 

 

 

(Telephone Number)

(E-Mail Address)

 

 

 

 

 

(Principal’s Telephone Number)

 

 

 

 

 

 

 

 

 

(Principal’s E-Mail Address)

 

 

 

 

 

 

Register the Debentures as set forth below:

 

Deliver the Debentures as set forth below:

 

 

 

 

 

 

 

(Name)

 

(Name)

 

 

 

 

 

 

 

(Account reference, if applicable)

 

(Account reference, if applicable)

 

 

 

 

 

 

 

(Address)

 

(Contact Name)

 

 

 

 

 

 

 

 

 

(Address)

 

 

 

 

 

This is the first page of an agreement comprised of 11 pages (not including
Exhibit 1).

 

--------------------------------------------------------------------------------


 

ACCEPTANCE:  The Corporation hereby accepts the subscription as set forth above
on the terms and conditions contained in this Subscription Agreement and the
Corporation represents and warrants to the Subscriber that the representations
and warranties made by the Corporation to the Agent in the Agency Agreement (as
defined herein) are true and correct in all material respects as of the Closing
Date (as defined herein) (save and except as waived by the Agent) and that the
Subscriber is entitled to rely thereon as though the Subscriber was a party
thereto.

 

December                 , 2005

 

 

SIGNET ENERGY INC.

Subscription No:

 

 

By:

 

 

 

2

--------------------------------------------------------------------------------


 

TERMS AND CONDITIONS OF SUBSCRIPTION FOR

7% SECURED CONVERTIBLE DEBENTURES

OF SIGNET ENERGY INC.

 

Terms of the Offering

 

1.                                       The Subscriber acknowledges (on its own
behalf and, if applicable, on behalf of each person on whose behalf the
Subscriber is contracting) that this subscription is subject to rejection or
allotment by the Corporation in whole or in part.  If this Subscription
Agreement is rejected in whole or in part by the Corporation, the Subscriber
acknowledges that the unused portion of the Principal Amount will be promptly
returned to it by the Corporation, without interest or deduction.

 

2.                                       The Subscriber acknowledges (on its own
behalf and, if applicable, on behalf of each person on whose behalf the
Subscriber is contracting) that:

 

(a)                                  the Debentures subscribed for by it
hereunder form part of a larger issuance and sale by the Corporation of up to
$10,000,000 principal amount of Debentures or such greater number of Debentures
as may be agreed to by the Corporation and the Agent on a commercially
reasonable efforts marketed offering basis through the Agent (the “Offering”);
and

 

(b)                                 the Offering is not subject to any minimum
subscription level, and therefore, any funds invested are available to the
Corporation and will be paid to the Corporation on the Closing Date; and

 

(c)                                  the Debentures will be duly and validly
created and issued pursuant to, and the conversion thereof shall be governed by,
the terms and conditions of a trust indenture (the “Indenture”) to be dated the
Closing Date (as defined below) between the Corporation and Valiant Trust
Company, as trustee, which Indenture shall include the following terms:

 

(i)                                     the Debentures will be limited in the
aggregate principal amount to $10,000,000.  The Corporation may, however, from
time to time, without the consent of the holders of Debentures, incur additional
indebtedness of $15,000,000 (of which a maximum of $10,000,000 may rank in
priority to the Debentures (the “Senior Bank Debt”) and the remainder of such
amount may consist of secured convertible debentures which will rank equally in
terms of priority with the Debentures (the “Subsequent Offering”)).  For greater
certainty, in the event that the Corporation completes a Subsequent Offering in
excess of $5,000,000, the maximum allowable Senior Bank Debt of $10,000,000 will
be reduced by an amount equal to the amount that the Subsequent Offering exceeds
$5,000,000, whereby the maximum additional indebtedness will be limited to
$15,000,000 in total;

 

(ii)                                  the Debentures will be issuable only in
minimum denominations of $50,000 and integral multiples of $1,000 thereafter. 
At the closing of the Offering, the Debentures will be available for delivery in
certificated form;

 

(iii)                               the Debentures will bear interest from the
date of issue at 7% per annum, which will be payable in cash on a quarterly
basis in arrears on February 28, May 31, August 31 and November 30 in each year,
commencing with February 28, 2006.  The first payment will include accrued and
unpaid interest for the period from the Closing Date to February 28, 2006.  The
interest on the Debentures will be payable in lawful money of Canada.  The
principal amount of the Debentures will also be payable in lawful money of
Canada on November 15, 2007 (the “Maturity Date”);

 

(iv)                              the Debentures will be direct obligations of
the Corporation, will be secured pursuant to the terms of the Indenture and will
rank equally in terms of priority with $8.55 million principal amount of secured
convertible debentures previously issued by the Corporation on November 15, 2005
and the secured convertible debentures which may be issued pursuant to the
Subsequent Offering and will rank subordinate to any Senior Bank Debt;

 

(v)                                 the Debentures will be convertible at the
option of the holder (hereinafter referred to as the “Conversion Right”) into
fully paid and non-assessable common shares of the Corporation (the “Common
Shares”) at any time prior to 5:00 p.m. (Calgary time) on the business day prior
to the Maturity Date, at a conversion price of $1.00 per Common Share (the
“Share Conversion Price”), being a conversion rate of 50,000 Common Shares per
$50,000 principal amount of Debentures.  The Share Conversion Price shall be
adjusted in accordance with specified anti-dilution clauses relating to changes
in the Corporation’s share capital (including share splits,

 

3

--------------------------------------------------------------------------------


 

dividends, share consolidations, share dividends and similar recapitalizations)
and other distributions of Common Shares, all as more particularly set forth in
the Indenture.  Holders converting their Debentures shall be entitled to
receive, in addition to the applicable number of Common Shares, accrued and
unpaid interest in respect of the Debentures;

 

(vi)                              the Conversion Right shall be and shall be
deemed to be exercised (without any further action on the part of the holder) on
the date the Corporation completes a Going Public Transaction.  For the purposes
hereof, “Going Pubic Transaction” means: (i) a final receipt for a prospectus of
the Corporation filed in at least one “jurisdiction” (as listed in Appendix B to
Multilateral Instrument 45-102) has been obtained and the Common Shares are
listed and posted for trading on the Toronto Stock Exchange (the “TSX”) or the
TSX Venture Exchange (the “TSXV”) (or any successor exchange thereof); or
(ii) the sale, exchange, reorganization or arrangement of all of the Common
Shares for, or the sale of all or substantially all of the assets of the
Corporation in a transaction that results in the holders of Common Shares
receiving for their Common Shares consideration consisting of: (A) cash; and/or
(B) securities which are not subject to resale restrictions (except for those
applicable to “control persons”) in Alberta and Ontario and are listed and
posted for trading on the TSX or the TSXV (or any successor exchange thereof). 
Furthermore, the Indenture shall contain anti-dilution provisions that will
adjust the Share Conversion Price in the event a Going Public Transaction is
completed at a price below $1.15 per Common Share.  In the event of the deemed
exercise of the Conversion Right, holders of Debentures shall be entitled to
receive, in addition to the applicable number of Common Shares or other
securities which are not subject to resale restrictions, accrued and unpaid
interest in respect of the Debentures;

 

(vii)                           in the event of a sale, assignment or transfer
or series of sales, assignments or transfers by Surge Global Energy, Inc.
(“Surge U.S.”) of Common Shares to a person not affiliated with the Corporation
or Surge U.S. resulting in a change of control of the Corporation (except for a
change of control resulting from a Going Public Transaction) at any time while
the Debentures are outstanding the Corporation shall immediately offer to
purchase the Debentures then outstanding at a purchase price equal to: (A) 115%
of the principal amount thereof plus accrued and unpaid interest if the
transaction occurs on or prior to September 30, 2006; or (B) 120% of the
principal amount thereof plus accrued and unpaid interest if the transaction
occurs after September 30, 2006.  For the purposes of this provision, the term
“change of control” shall mean the sale, assignment or transfer of Common Shares
owned by Surge U.S. to a person not affiliated with the Corporation or Surge
U.S. resulting in more than 50% of the outstanding Common Shares being owned by
a person not affiliated with the Corporation or Surge U.S.; and

 

(viii)                        the Indenture will contain provisions making
binding, upon all holders of Debentures outstanding thereunder, resolutions
passed at meetings of such holders held in accordance with such provisions and
instruments in writing signed by the holders of a specified percentage of the
principal amount of Debentures outstanding;

 

(d)                                 the Indenture shall otherwise be in such
form and contain such terms as shall be approved by the Corporation and the
Agent; and

 

(e)                                  in the event the Corporation or its agent
is required to deduct or withhold any tax from payments due under the Debentures
to the Subscriber, the Corporation shall so deduct or withhold and pay over to
the taxing authority imposing such tax the amount required to be deducted or
withheld and the amounts otherwise payable to the Subscriber will be reduced
accordingly.

 

Representations, Warranties and Covenants by Subscriber

 

3.                                       The Subscriber (on its own behalf and,
if applicable, on behalf of each person on whose behalf the Subscriber is
contracting) represents, warrants and covenants to the Corporation and the Agent
and their respective counsel (and acknowledges that the Corporation and the
Agent, and their respective counsel, are relying thereon) that both at the date
hereof and at the Closing Time (as defined herein) that:

 

(a)                                  it has been independently advised as to the
restrictions with respect to trading in the Debentures and the Common Shares
(collectively, the “Securities”) (the Common Shares are referred to herein as
the “Underlying Shares”) imposed by applicable securities legislation in the
jurisdiction in which it resides; it confirms that no representation has been
made to it by or on behalf of the Corporation or the Agent with respect thereto;
it acknowledges that it is aware of the characteristics of the Securities, the
risks relating to an investment therein, that there is no market for the
Debentures or

 

4

--------------------------------------------------------------------------------


 

the Common Shares and of the fact that it may not be able to resell the
Securities except in accordance with limited exemptions under applicable
securities legislation and regulatory policy until expiry of the applicable
restricted period and compliance with the other requirements of applicable law;
it agrees that the certificates representing the Debentures will, and the
Underlying Shares may (if required), bear a legend indicating that the resale of
such securities is restricted; and it further acknowledges that it should
consult its own legal counsel in its jurisdiction for full particulars of
applicable resale restrictions; and

 

(b)                                 it acknowledges that the Corporation is not
a “reporting issuer” in any jurisdiction and that the applicable “hold period”
under applicable securities laws will not even commence to run until the
Corporation becomes a reporting issuer in the applicable jurisdiction and that
it will only be able to resell the Securities in accordance with limited
exemptions under applicable securities legislation and regulatory policy; and

 

(c)                                  it has not received or been provided with,
nor has it requested, nor does it have any need to receive, any offering
memorandum, any prospectus, sales or advertising literature, or any other
document describing or purporting to describe the business and affairs of the
Corporation which has been prepared for delivery to, and review by, prospective
purchasers in order to assist it in making an investment decision in respect of
the Securities and that the decision to enter into the Subscription Agreement
and purchase the Debentures has not been based upon any verbal or written
representations as to fact or otherwise made by or on behalf of the Corporation;
and

 

(d)                                 it has not become aware of any advertisement
in printed media of general and regular paid circulation (or other printed
public media), radio, television or telecommunications or other form of
advertisement (including electronic display such as the Internet) with respect
to the distribution of the Debentures; and

 

(e)                                  it acknowledges and agrees that the offer
to purchase the Debentures was not made to it when it was in the United States
or when it was a U.S. Person, as defined below, and at the time this
Subscription Agreement was executed and delivered to the Corporation, it was
outside the United States and was not a U.S. Person, and it is not purchasing
the Debentures on behalf of, or for the account or benefit of, a person in the
United States or a U.S. Person.  For the purposes of this Subscription
Agreement, a U.S. Person shall mean (i) any natural person resident in the
United States, (ii) any partnership or corporation organized under the laws of
the United States, (iii) any estate of which any executor or administrator is a
U.S. person, (iv) any trust of which any trustee is a U.S. person, (v) any
non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. person,
(vi) any non-discretionary account or similar account (other than an estate or
trust) held by a dealer or other fiduciary organized, incorporated, or (if an
individual) resident in the United States, and (vii) any partnership or
corporation organized under the laws of a non-U.S. jurisdiction that is formed
by U.S. persons solely for the purpose of investing in restricted securities,
unless it is organized and owned solely by Accredited Investors as such term is
defined under Rule 501(a) of the United States Securities Act of 1933, as
amended (the “U.S. Securities Act”); and

 

(f)                                    unless it is purchasing under
subparagraph 3(g), it is purchasing the Debentures as principal for its own
account, not for the benefit of any other person, for investment only and not
with a view to the resale or distribution of all or any of the Debentures or the
Underlying Shares, it is resident in or otherwise subject to applicable
securities laws of the jurisdiction set out as the “Subscriber’s Address” on the
face page hereof and it is resident in or otherwise subject to applicable
securities laws of a Province of Canada, it is an “accredited investor”, as such
term is defined in National Instrument 45-106 - “Prospectus and Registration
Exemptions” (“NI 45-106”) of the Canadian Securities Administrators, it is not a
trust company or trust corporation registered under the laws of Prince Edward
Island that is not registered under the Trust and Loan Companies Act (Canada) or
under comparable legislation in another jurisdiction of Canada, it was not
created or used solely to purchase or hold securities as an accredited investor
as described in paragraph (m) of the definition of “accredited investor” in NI
45-106, and it has concurrently executed and delivered a Representation Letter
in the form attached as Exhibit 1 to this Subscription Agreement and has
initialled in Appendix ”A” thereto indicating that the Subscriber satisfies one
of the categories of “accredited investor” set forth in such definition; and

 

(g)                                 if it is not purchasing the Debentures as a
principal under subparagraph 3(f) hereof, it is duly authorized to enter into
this Subscription Agreement and to execute and deliver all documentation in
connection with the purchase on behalf of each beneficial purchaser, each of
whom is purchasing as principal for its own account, not for the benefit of any
other person, for investment only and not with a view to the resale or
distribution of all or any of the Debentures or the Underlying Shares, it
acknowledges that the Corporation is required by law to disclose to certain
regulatory authorities the identity of each beneficial purchaser of Debentures
for whom it may be acting, it and each beneficial purchaser is resident in the
jurisdiction set out as the “Subscriber’s Address” on the face page hereof, and
each beneficial purchaser complies with

 

5

--------------------------------------------------------------------------------


 

subparagraph 3(f) hereof by virtue of its place of residence or by virtue of the
securities laws of such place being applicable to the Subscriber; and

 

(h)                                 if it is a resident of or otherwise subject
to applicable securities laws of any jurisdiction referred to in the preceding
subparagraph 3(f) but not purchasing thereunder, it is purchasing pursuant to an
exemption from prospectus and registration requirements (particulars of which
are enclosed herewith) available to it under applicable securities legislation
and shall deliver to the Corporation and the Agent such further particulars of
the exemption(s) and the Subscriber’s qualifications thereunder as the
Corporation or the Agent or their respective counsel may request; and

 

(i)                                     if it is a resident of or otherwise
subject to applicable securities laws of any jurisdiction not referred to in the
preceding subparagraph 3(f) it, or any beneficial purchaser for whom it is
acting, complies with paragraph 3(f) hereof as if it was a resident in or
otherwise subject to applicable securities laws of a Province of Canada, has
concurrently executed and delivered a Representation Letter in the form attached
as Exhibit 1 to this Subscription Agreement and has initialed in Appendix “A”
thereto indicating that the Subscriber satisfies one of the categories of
“accredited investor” set forth in such definition, and complies with the
requirements of all applicable securities legislation in the jurisdiction of its
residence and will provide such evidence of compliance with all such matters as
the Corporation or the Agent or their respective counsel may request including,
but not limited to, that the delivery of this Subscription Agreement, the
acceptance hereof by the Corporation and the issuance of the Debentures to the
Subscriber complies with all applicable laws of the Subscriber’s jurisdiction of
residence and domicile and will not cause the Corporation or any of its officers
or directors to become subject to or require any disclosure, prospectus or other
reporting requirements; and

 

(j)                                     it (and any beneficial purchaser for
whom it is acting) acknowledges that:

 

(i)                                     no securities commission or similar
regulatory authority has reviewed or passed on the merits of the Debentures or
the Underlying Shares; and

 

(ii)                                  there is no government or other insurance
covering the Debentures or the Underlying Shares; and

 

(iii)                               it has been offered the opportunity to ask
questions and receive answers concerning the terms and conditions of the
Offering and to obtain any information the undersigned deems necessary to verify
the accuracy of any information regarding the Corporation; and

 

(iv)                              there are risks associated with the purchase
of the Securities, which Securities are a speculative investment that involves a
high degree of risk of loss of entire investment; and

 

(v)                                 there are restrictions on the Subscriber’s
ability to resell the Securities, which Securities are a speculative investment
that involves a high degree of risk of loss of entire investment and it is the
responsibility of the Subscriber to find out what those restrictions are and to
comply with them before selling the Debentures or the Underlying Shares; and

 

(vi)                              the Corporation is not a “reporting issuer”
(or equivalent thereof) in any jurisdiction, that the Debentures or Common
Shares are subject to an indefinite restriction on resale (i.e., a “hold
period”) under applicable securities laws and that it will not be able to resell
any of the Debentures or Common Shares until expiration of the applicable hold
period (which hold period will not commence to run until the Corporation has
become a “reporting issuer” in a jurisdiction of Canada (which the Corporation
has no obligation to become)); and

 

(vii)                           it is aware that there is no market for any of
the Debentures or Common Shares and none is expected to develop and acknowledges
and confirms that no representation has been made to it with respect to the
future value or price of any of the Securities or that any of the Debentures or
the Underlying Shares will be listed on any exchange or that application has
been or will be made for such listing; and

 

(viii)                        it acknowledges that the Corporation may complete
additional financings in the future in order to develop the proposed business of
the Corporation and to fund its ongoing development.  There is no assurance that
such financings will be available and if available, on reasonable terms.  Any
such future financings may have a dilutive effect on current shareholders,
including the Subscriber.  If such future financings are not available, the
Corporation may be unable to fund its ongoing development and the lack of
capital resources may result in the failure of its business venture; and

 

6

--------------------------------------------------------------------------------


 

(ix)                                the Corporation has advised the Subscriber
that the Corporation is relying on an exemption from the requirements to provide
the Subscriber with a prospectus and to sell securities through a person or
company registered to sell securities under the Securities Act (Alberta) and
other applicable securities laws and, as a consequence of acquiring Securities
pursuant to this exemption, certain protections, rights and remedies provided by
the Securities Act (Alberta) and other applicable securities laws, including
statutory rights of rescission or damages, will not be available to the
Subscriber; and

 

(x)                                   the Securities shall not be resold until
after the expiry of the applicable “hold” or “restricted” period attaching to
such Securities under applicable securities laws unless sold pursuant to an
exemption under all applicable securities laws, and the certificates evidencing
the Debentures or Common Shares which it shall receive will bear a legend
referring to such restrictions on resale and neither the Corporation nor any
transfer agent of the Corporation will register any transfers of such Securities
not made in compliance with such restrictions on resale; and

 

(k)                                  it is aware that the Securities have not
been and will not be registered under the U.S. Securities Act or the securities
laws of any state of the United States and that these securities may not be
offered or sold, directly or indirectly, in the United States without
registration under the U.S. Securities Act or compliance with requirements of an
exemption from registration and the applicable laws of all applicable states and
acknowledges that the Corporation has no present intention of filing a
registration statement under the U.S. Securities Act in respect of the
Securities; and

 

(l)                                     the Debentures have not been offered to
the Subscriber in the United States, and the individuals making the order to
purchase the Debentures and executing and delivering this Subscription Agreement
on behalf of the Subscriber were not in the United States when the order was
placed and this Subscription Agreement was executed and delivered; and

 

(m)                               it undertakes and agrees that it will not
resell the Debentures or the Underlying Shares, except in accordance with the
provisions of applicable securities legislation, regulations, rules, policies
and orders and stock exchange rules; and

 

(n)                                 if a corporation, partnership,
unincorporated association or other entity, it has the legal capacity to enter
into and be bound by this Subscription Agreement and further certifies that all
necessary approvals of directors, shareholders or otherwise have been given and
obtained; and

 

(o)                                 if an individual, it is of the full age of
majority and is legally competent to execute this Subscription Agreement and
take all action pursuant hereto; and

 

(p)                                 this Subscription Agreement has been duly
and validly authorized, executed and delivered by and constitutes a legal,
valid, binding and enforceable obligation of the Subscriber; and

 

(q)                                 in the case of a subscription by it for
Debentures acting as agent for a disclosed principal, it is duly authorized to
execute and deliver this Subscription Agreement and all other necessary
documentation in connection with such subscription on behalf of such principal
and this Subscription Agreement has been duly authorized, executed and delivered
by or on behalf of, and constitutes a legal, valid, binding and enforceable
agreement of, such principal which is purchasing for its own account, not for
the benefit of any other person and not with a view to resale or distribution of
any of the securities; and

 

(r)                                    it has such knowledge in financial and
business affairs as to be capable of evaluating the merits and risks of its
investment and is able to bear the economic risk of loss of its investments or,
where it is not purchasing as principal, each beneficial purchaser is able to
bear the economic risk of loss of its investment; and

 

(s)                                  it is aware that there is no market and may
never be a market for the Debentures or Common Shares and that none is expected
to develop, and acknowledges and confirms that no representation has been made
to it with respect to the future value or price of the Securities or that the
Debentures or Common Shares will be listed on any stock exchange or that
application has been or will be made for such listing; and

 

(t)                                    except for the representations and
warranties made by the Corporation to the Agent in the Agency Agreement, it has
not relied upon any verbal or written representation as to fact or otherwise
made by or on behalf of the Corporation or the Agent, and agrees that the Agent
and the Agent’s counsel assume no responsibility or liability of any nature
whatsoever for the accuracy, adequacy or completeness of available information
or as to whether all information concerning the

 

7

--------------------------------------------------------------------------------


 

Corporation required to be disclosed by the Corporation has been generally
disclosed and acknowledges that no person in the employment of, or acting as
agent of, the Agent has any authority to make any representation or warranty in
respect of the Corporation and any such statements made by any such person is
given or made without liability or responsibility and the Subscriber hereby
releases the Agent, the Corporation and their respective directors, officers,
employees, agents, advisors and shareholders from any claims that may arise in
respect of such statements; and

 

(u)                                 it acknowledges that the Corporation’s
counsel and the Agent’s counsel are acting as counsel to the Corporation and the
Agent, respectively, and not as counsel to the Subscriber; and

 

(v)                                 it understands, acknowledges and is aware
that the Debentures are being offered for sale only on a “private placement”
basis and that the sale and delivery of the Debentures is conditional upon such
sale being exempt from the requirements under applicable securities legislation
as to the filing of a prospectus or delivery of an offering memorandum or upon
the issuance of such orders, consents or approvals as may be required to permit
such sale without the requirement of filing a prospectus or delivering an
offering memorandum and, as a consequence: (i) it is restricted from using most
of the civil remedies available under securities legislation; (ii) it may not
receive information that would otherwise be required to be provided to it under
securities legislation; and (iii) the Corporation is relieved from certain
obligations that would otherwise apply under securities legislation; and

 

(w)                               if required by applicable securities
legislation, regulations, rules, policies or orders or by any securities
commission, stock exchange or other regulatory authority, the Subscriber will
execute, deliver, file and otherwise assist the Corporation in filing, such
reports, undertakings and other documents with respect to the issue of the
Debentures, including, without limitation:  (i) in the case of an accredited
investor, a Representation Letter in the form attached as Exhibit 1; and
(ii) such other reports, undertakings and other documents as the Corporation or
the Agent may request; and

 

(x)                                   it has not been created solely or
primarily to use exemptions from the registration and prospectus requirements
under applicable securities laws and has a pre-existing purpose other than the
use of such exemptions; and

 

(y)                                 the entering into of this Subscription
Agreement and the completion of the transactions contemplated hereby do not and
will not result in a violation of any of the terms or provisions of any law
applicable to the Subscriber, or if the Subscriber is not a natural person, any
of the Subscriber’s constating documents, or any agreement to which the
Subscriber is a party or by which it is bound; and

 

(z)                                   the Subscriber acknowledges that it has
been encouraged to obtain independent legal, income tax and investment advice
with respect to its subscription for the Debentures and accordingly, has had the
opportunity to acquire an understanding of the meanings of all terms contained
herein relevant to the Subscriber for purposes of giving representations,
warranties and covenants under this Subscription Agreement; and

 

(aa)                            it has been independently advised as to or
acknowledges that it is aware of the potential tax consequences to the
Subscriber with respect to the acquisition of the Securities, and confirms that
no representation has been made to it by or on behalf of the Corporation or the
Agent with respect thereto; and

 

(bb)                          it has not relied upon any verbal or written
representation as to fact or otherwise made by or on behalf of the Corporation.

 

Closing

 

4.                                       The Subscriber agrees to deliver to the
Agent, not later than 4:00 p.m. (Calgary time) on the day that is two business
days before the Closing Date: (a) this duly completed and executed Subscription
Agreement; (b) if the Subscriber is purchasing as an “accredited investor”, a
fully executed and completed Representation Letter in the form of Exhibit 1;
(c) such other reports, undertakings and other documents as the Corporation or
the Agent may request; and (d) a certified cheque or bank draft payable to MGI
Securities Inc. for the Principal Amount or payment of the same amount in such
other manner as is acceptable to the Agent.

 

5.                                       The sale of the Debentures pursuant to
this Subscription Agreement will be completed at the offices of Burnet,
Duckworth & Palmer LLP, the Corporation’s counsel, in Calgary, Alberta at
10:00 a.m. (Calgary time) or such other time as the Corporation and the Agent
may agree (the “Closing Time”) on December 20, 2005 or such other date as the
Corporation and the

 

8

--------------------------------------------------------------------------------


 

Agent may agree (the “Closing Date”).  At the Closing Time, subject to the terms
of the Agency Agreement, the Agent shall deliver to the Corporation all
completed subscription agreements, including this Subscription Agreement, and
the Principal Amount against delivery by the Corporation of the certificates
representing the Debentures.

 

6.                                       The Corporation and the Agent shall be
entitled to rely on delivery of a facsimile copy of executed Subscription
Agreements, and acceptance by the Corporation of such facsimile subscriptions
shall be legally effective to create a valid and binding agreement between the
Subscriber and the Corporation in accordance with the terms hereof. 
Notwithstanding the foregoing, the Subscriber shall deliver originally executed
copies of the documents listed in Section 4 to the Agent within two business
days of the Closing Date.  In addition, this Subscription Agreement may be
executed in counterparts, each of which shall be deemed to be an original and
all of which shall constitute one and the same document.

 

General

 

7.                                       The Subscriber agrees (on its own
behalf and, if applicable, on behalf of each person or whose behalf the
Subscriber is contracting) that the representations, warranties and covenants of
the Subscriber herein will be true and correct both as of the execution of this
Subscription Agreement and as of the Closing Time and will survive the
completion of the issuance of the Debentures.  The representations, warranties
and covenants of the Subscriber herein are made with the intent that they be
relied upon by the Corporation and the Agent and their respective counsel in
determining the eligibility of a purchaser of Debentures and the Subscriber
agrees to indemnify and hold harmless the Corporation and the Agent and their
respective affiliates, shareholders, directors, officers, partners, employees
and agents, from and against all losses, claims, costs, expenses and damages or
liabilities whatsoever which any of them may suffer or incur which are caused or
arise from a breach thereof.   The Subscriber undertakes to immediately notify
the Corporation at Signet Energy Inc., Suite 1818, 144 — 4th Avenue S.W.,
Calgary, Alberta T2P 3N4, Attention:  C.W. Leigh Cassidy, Executive Chairman and
Chief Executive Officer, (Fax Number: (403) 440-1114) and the Agent c/o MGI
Securities Inc., Suite 1420, 333 — 5th Avenue S.W., Calgary, Alberta T2P 3B6,
Attention: Tony P. Loria (Fax Number: (403) 705-4971), of any change in any
statement or other information relating to the Subscriber set forth herein which
takes place prior to the Closing Time.

 

8.                                       The Subscriber acknowledges that the
Agent has agreed to offer the Debentures on a commercially reasonable efforts
marketed “private placement” basis and, in connection therewith, the Corporation
and the Agent have entered into, or will enter into prior to the Closing Date,
an agreement (the “Agency Agreement”) pursuant to which the Agent, in connection
with the issue and sale of the Debentures, will receive a fee from the
Corporation.  The Subscriber hereby irrevocably authorizes the Agent: (a) to act
as its representative at the closing and to execute in its name and on its
behalf all closing receipts and documents required; (b) to complete or correct
any errors or omissions in any form or document, including this Subscription
Agreement, provided by the Subscriber; (c) to receive on its behalf certificates
representing the Debentures purchased under this Subscription Agreement; (d) to
approve any opinions, certificates or other documents addressed to the
Subscriber; (e) to waive, in whole or in part, any representations, warranties,
covenants or conditions for the benefit of the Subscriber and contained in the
Agency Agreement; and (f) to exercise any rights of termination contained in the
Agency Agreement.

 

9.                                       The Subscriber acknowledges that Tony
Loria, an employee of the Agent, is a director of the Corporation.

 

10.                                 The Subscriber acknowledges that the
decision to distribute the Securities under this Offering, including the terms
of this Offering, have been determined through negotiations between the
Corporation and the Agent and, based on the relationship described in Section 9
hereof, the Corporation is a “connected issuer” (as defined in section 1.1 of
National Instrument 33-105 Underwriting Conflicts) of the Agent.  Pursuant to
the terms of the Agency Agreement, the Agent is entitled to receive a fee from
the Corporation (See Section 8 above).

 

11.                                 The Subscriber acknowledges that this
Subscription Agreement and the Exhibits hereto require the Subscriber to provide
certain personal information to the Corporation.  Such information is being
collected by the Corporation for the purposes of completing the Offering, which
includes, without limitation, determining the Subscriber’s eligibility to
purchase the Debentures under applicable securities legislation, preparing and
registering certificates representing Securities to be issued to the Subscriber
and completing filings required by any stock exchange or securities regulatory
authority.  The Subscriber’s personal information may be disclosed by the
Corporation to: (a) stock exchanges or securities regulatory authorities;
(b) the Corporation’s registrar and transfer agent; (c) Canada Revenue Agency;
and (d) any of the other parties involved in the Offering, including legal
counsel, and may be included in record books in connection with the Offering. 
By executing this Subscription Agreement, the Subscriber is deemed to be
consenting to the foregoing collection, use and disclosure of the Subscriber’s
personal information.  The Subscriber also consents to the filing of copies or
originals of any of the Subscriber’s documents described in Section 4 hereof as
may be

 

9

--------------------------------------------------------------------------------


 

required to be filed with any stock exchange or securities regulatory authority
in connection with the transactions contemplated hereby.

 

12.                                 The Subscriber represents and warrants that
the funds representing the Principal Amount which will be advanced by the
Subscriber to the Corporation hereunder will not represent proceeds of crime for
the purposes of the Proceeds of Crime (Money Laundering) and Terrorist Financing
Act (Canada) (the “PCMLTFA”) and the Subscriber acknowledges that the
Corporation may in the future be required by law to disclose the Subscriber’s
name and other information relating to this Subscription Agreement and the
Subscriber’s subscription hereunder, on a confidential basis, pursuant to the
PCMLTFA.  To the best of its knowledge (a) none of the subscription funds to be
provided by the Subscriber (i) have been or will be derived from or related to
any activity that is deemed criminal under the law of Canada, the United States
of America, or any other jurisdiction, or (ii) are being tendered on behalf of a
person or entity who has not been identified to the Subscriber, and (b) it shall
promptly notify the Corporation if the Subscriber discovers that any of such
representations ceases to be true, and to provide the Corporation with
appropriate information in connection therewith.

 

13.                                 For Subscribers resident in the Province of
Ontario, the Corporation is required to file with the Ontario Securities
Commission an Authorization of Indirect Collection of Personal Information for
Distributions in Ontario, which contains personal information of the Subscriber
and details of the sale of Units to the Subscriber.  You are hereby notified:
(i) of the delivery to the Ontario Securities Commission of your full name,
residential address and telephone number; (ii) that this information is being
collected indirectly by the Ontario Securities Commission under the authority
granted to it in securities legislation; (iii) that this information is being
collected for the purposes of the administration and enforcement of the
securities legislation of Ontario; and (iv) that the public official set out
below can answer questions about the Ontario Securities Commission’s indirect
collection of the information.

 

Ontario Securities Commission

Suite 1903, Box 5520 Queen Street West

Toronto, Ontario M5H 3S8

Telephone: (416) 593-3682

Facsimile: (416) 593-8252

Public official contact regarding indirect collection of information:

Administrative Assistant to the Director of Corporate Finance

Telephone:  (416) 593-8086

 

By signing this Subscription Agreement, you hereby authorize the indirect
collection of the information by the Ontario Securities Commission.

 

14.                                 The Subscriber acknowledges and agrees that
all costs incurred by the Subscriber (including any fees and disbursements of
any special counsel retained by the Subscriber) relating to the sale of the
Debentures to the Subscriber shall be borne by the Subscriber.

 

15.                                 The parties irrevocably attorn to the
exclusive jurisdiction of the courts of the Province of Alberta.

 

16.                                 Time shall be of the essence hereof.

 

17.                                 The contract arising out of this
Subscription Agreement and all documents relating thereto, which by common
accord has been or will be drafted in English, shall be governed by and
construed in accordance with the laws of the Province of Alberta and the federal
laws of Canada applicable therein.

 

18.                                 This Subscription Agreement represents the
entire agreement of the parties hereto relating to the subject matter hereof and
there are no representations, covenants or other agreements relating to the
subject matter hereof except as stated or referred to herein.

 

19.                                 The terms and provisions of this
Subscription Agreement shall be binding upon and enure to the benefit of the
Subscriber and the Corporation and their respective heirs, executors,
administrators, successors and assigns; provided that, except for the assignment
by a Subscriber who is acting as nominee or agent for the beneficial owner and
as otherwise herein provided, this Subscription Agreement shall not be
assignable by any party without prior written consent of the other parties.

 

10

--------------------------------------------------------------------------------


 

20.                                 The Subscriber, on its own behalf and, if
applicable, on behalf of others for whom it is contracting hereunder, agrees
that this subscription is made for valuable consideration and may not be
withdrawn, cancelled, terminated or revoked by the Subscriber, on its own behalf
and, if applicable, on behalf of others for whom it is contracting hereunder.

 

21.                                 Subject to Section 8, neither this
Subscription Agreement nor any provision hereof shall be modified, changed,
discharged or terminated except by an instrument in writing signed by the party
against whom any waiver, change, discharge or termination is sought.

 

22.                                 The invalidity, illegality or
unenforceability of any provision of this Subscription Agreement shall not
affect the validity, legality or enforceability of any other provision hereof.

 

23.                                 The headings used in this Subscription
Agreement have been inserted for convenience of reference only and shall not
affect the meaning or interpretation of this Subscription Agreement or any
provision hereof.

 

24.                                 The covenants, representations and
warranties contained herein shall survive the closing of the transactions
contemplated hereby.

 

25.                                 In this Subscription Agreement (including
the Exhibits hereto) all references to dollar amounts are to Canadian dollars,
unless otherwise indicated.

 

26.                                 The parties hereto acknowledge and confirm
that they have requested that this Subscription Agreement as well as all notices
and other documents contemplated hereby be drawn up in the English language. 
Les parties aux présentes reconnaissent et confirment qu’elles ont convenu que
la présente convention de souscription ainsi que tous les avis et documents qui
s’y rattachent soient rédigés dans la langue anglaise.

 

11

--------------------------------------------------------------------------------


 

EXHIBIT 1

 

REPRESENTATION LETTER

 

(FOR ACCREDITED INVESTORS)

 

TO:

Signet Energy Inc. (the “Corporation”)

 

 

AND TO:

MGI Securities Inc. (the “Agent”)

 

In connection with the purchase of 7% secured convertible debentures of the
Corporation (the “Debentures”) by the undersigned subscriber or, if applicable,
the principal on whose behalf the undersigned is purchasing as agent (the
“Subscriber” for the purposes of this Exhibit 1), the Subscriber hereby
represents, warrants, covenants and certifies to the Corporation and the Agent
that:

 

1.                                       The Subscriber is resident in a
Province of Canada or is otherwise subject to applicable securities laws of a
Province of Canada or complies with the provisions of paragraph 3(h) of the
Subscription Agreement;

 

2.                                       The Subscriber is purchasing the
Debentures as principal for its own account or complies with the provisions of
paragraph 3(g) of the Subscription Agreement;

 

3.                                       The Subscriber is an “accredited
investor” within the meaning of National Instrument 45-106 entitled “Prospectus
and Registration Exemptions” (“NI 45-106”) by virtue of satisfying the indicated
criterion as set out in Appendix “A” to this Representation Letter;

 

4.                                       The Subscriber was not created or used
solely to purchase or hold securities as an accredited investor as described in
paragraph (m) of the definition of “accredited investor” in NI 45-106; and

 

5.                                       Upon execution of this Exhibit 1 by the
Subscriber, this Exhibit 1 shall be incorporated into and form a part of the
Subscription Agreement.

 

Dated:                              , 2005

 

 

 

 

 

Print name of Subscriber

 

 

 

 

 

By:

 

 

 

 

Signature

 

 

 

 

 

 

 

 

 

Print name of Signatory (if different from Subscriber)

 

 

 

 

 

 

 

 

Title

 

 

 

IMPORTANT: PLEASE INITIAL THE APPLICABLE PROVISION IN
APPENDIX “A” ON THE NEXT PAGES

 

--------------------------------------------------------------------------------


 

APPENDIX “A”

 

TO EXHIBIT 1

 

NOTE: THE INVESTOR MUST INITIAL BESIDE THE APPLICABLE PORTION OF THE DEFINITION
BELOW.

 

Accredited Investor - (defined in National Instrument 45-106) means:

 

(a)                                 a Canadian financial institution, or a
Schedule III bank; or

 

(b)                                the Business Development Bank of Canada
incorporated under the Business Development Bank of Canada Act (Canada); or

 

(c)                                 a subsidiary of any person referred to in
paragraphs (a) or (b), if the person owns all of the voting securities of the
subsidiary, except the voting securities required by law to be owned by
directors of that subsidiary; or

 

(d)                                a person registered under the securities
legislation of a jurisdiction of Canada, as an adviser or dealer, other than a
person registered solely as a limited market dealer under one or both of the
Securities Act (Ontario) or the Securities Act (Newfoundland and Labrador); or

 

(e)                                 an individual registered or formerly
registered under the securities legislation of a jurisdiction of Canada as a
representative of a person referred to in paragraph (d); or

 

(f)                                   the Government of Canada or a jurisdiction
of Canada, or any crown corporation, agency or wholly-owned entity of the
Government of Canada or a jurisdiction of Canada; or

 

(g)                                a municipality, public board or commission in
Canada and a metropolitan community, school board, the Comité de gestion de la
taxe scolaire de l’île de Montréal or an intermunicipal management board in
Québec; or

 

(h)                                any national, federal, state, provincial,
territorial or municipal government of or in any foreign jurisdiction, or any
agency of that government; or

 

(i)                                    a pension fund that is regulated by
either the Office of the Superintendent of Financial Institutions (Canada) or a
pension commission or similar regulatory authority of a jurisdiction of Canada;
or

 

(j)                                    an individual who, either alone or with a
spouse, beneficially owns, directly or indirectly, financial assets having an
aggregate realizable value that before taxes, but net of any related
liabilities, exceeds $1,000,000(1); or

 

(k)                                 an individual whose net income before taxes
exceeded $200,000 in each of the two most recent calendar years or whose net
income before taxes combined with that of a spouse exceeded $300,000 in each of
the two most recent calendar years and who, in either case, reasonably expects
to exceed that net income level in the current calendar year; or

 

(Note: if individual accredited investors wish to purchase through wholly-owned
holding companies or similar entities, such purchasing entities must qualify
under section (t) below, which must be initialled.)

 

--------------------------------------------------------------------------------


 

(l)                                    an individual who, either alone or with a
spouse, has net assets of at least $5,000,000; or

 

(m)                              a person, other than an individual or
investment fund, that has net assets of at least $5,000,000 as shown on its most
recently prepared financial statements; or

 

(n)                                an investment fund that distributes or has
distributed its securities only to

 

(i)                                     a person that is or was an accredited
investor at the time of the distribution,

 

(ii)                                  a person that acquires or acquired
securities in the circumstances referred to in sections 2.10 and 2.19 of
National Instrument 45-106, or

 

(iii)                               a person described in paragraph (i) or
(ii) that acquires or acquired securities under section 2.18 of National
Instrument 45-106; or

 

(o)                                an investment fund that distributes or has
distributed securities under a prospectus in a jurisdiction of Canada for which
the regulator or, in Québec, the securities regulatory authority, has issued a
receipt; or

 

(p)                                a trust company or trust corporation
registered or authorized to carry on business under the Trust and Loan Companies
Act (Canada) or under comparable legislation in a jurisdiction of Canada or a
foreign jurisdiction, acting on behalf of a fully managed account managed by the
trust company or trust corporation, as the case may be; or

 

(q)                                a person acting on behalf of a fully managed
account managed by that person, if that person

 

(i)                                     is registered or authorized to carry on
business as an adviser or the equivalent under the securities legislation of a
jurisdiction of Canada or a foreign jurisdiction, and

 

(ii)                                  in Ontario, is purchasing a security that
is not a security of an investment fund; or

 

(r)                                   a registered charity under the Income Tax
Act (Canada) that, in regard to the trade, has obtained advice from an
eligibility adviser or an adviser registered under the securities legislation of
the jurisdiction of the registered charity to give advice on the securities
being traded; or

 

(s)                                 an entity organized in a foreign
jurisdiction that is analogous to any of the entities referred to in paragraphs
(a) to (d) or paragraph (i) in form and function; or

 

(t)                                   a person in respect of which all of the
owners of interests, direct, indirect or beneficial, except the voting
securities required by law to be owned by directors, are persons that are
accredited investors (as defined in National Instrument 45-106); or

 

(u)                                an investment fund that is advised by a
person registered as an adviser or a person that is exempt from registration as
an adviser; or

 

(v)                                a person that is recognized or designated by
the securities regulatory authority or, except in Ontario and Québec, the
regulator as

 

(i)                                     an accredited investor, or

 

(ii)                                  an exempt purchaser in Alberta or British
Columbia after National Instrument 45-106 comes into force.

 

2

--------------------------------------------------------------------------------


 

For the purposes hereof:

 

(w)                               “Canadian financial institution” means

 

(i)                                     an association governed by the
Cooperative Credit Associations Act (Canada) or a central cooperative credit
society for which an order has been made under section 473(1) of that Act, or

 

(ii)                                  a bank, loan corporation, trust company,
trust corporation, insurance company, treasury branch, credit union, caisse
populaire, financial services cooperative, or league that, in each case, is
authorized by an enactment of Canada or a jurisdiction of Canada to carry on
business in Canada or a jurisdiction of Canada;

 

(x)                                   “control person” has the same meaning as
in securities legislation except in Manitoba, Newfoundland and Labrador,
Northwest Territories, Nova Scotia, Nunavut, Ontario, Prince Edward Island and
Québec where control person means any person that holds or is one of a
combination of persons that holds

 

(i)                                     a sufficient number of any of the
securities of an issuer so as to affect materially the control of the issuer, or

 

(ii)                                  more than 20% of the outstanding voting
securities of an issuer except where there is evidence showing that the holding
of those securities does not affect materially the control of the issuer;

 

(y)                                 “director” means:

 

(i)                                     a member of the board of directors of a
company or an individual who performs similar functions for a company, and

 

(ii)                                  with respect to a person that is not a
company, an individual who performs functions similar to those of a director of
a company;

 

(z)                                   “eligibility adviser” means

 

(i)                                     a person that is registered as an
investment dealer or in an equivalent category of registration under the
securities legislation of the jurisdiction of a purchaser and authorized to give
advice with respect to the type of security being distributed, and

 

(ii)                                  in Saskatchewan or Manitoba, also means a
lawyer who is a practicing member in good standing with a law society of a
jurisdiction of Canada or a public accountant who is a member in good standing
of an institute or association of chartered accountants, certified general
accountants or certified management accountants in a jurisdiction of Canada
provided that the lawyer or public accountant must not

 

(A)                              have a professional, business or personal
relationship with the issuer, or any of its directors, executive officer,
founders, or control persons, and

 

(B)                                have acted for or been retained personally or
otherwise as an employee, executive officer, director, associate or partner of a
person that has acted for or been retained by the issuer or any of its
directors, executive officers, founders or control persons within the previous
12 months;

 

(aa)                            “executive officer” means, for an issuer, an
individual who is

 

(i)                                     a chair, vice-chair or president,

 

(ii)                                  a vice-president in charge of a principal
business unit, division or function including sales, finance or production,

 

(iii)                               an officer of the issuer or any of its
subsidiaries and who performs a policy-making function in respect of the issuer,
or

 

3

--------------------------------------------------------------------------------


 

(iv)                              performing a policy-making function in respect
of the issuer;

 

(bb)                          “financial assets” means

 

(i)                                     cash,

 

(ii)                                  securities, or

 

(iii)                               a contract of insurance, a deposit or an
evidence of a deposit that is not a security for the purposes of securities
legislation;

 

(cc)                            “founder” means, in respect of an issuer, a
person who,

 

(i)                                     acting alone, in conjunction, or in
concert with one or more persons, directly or indirectly, takes the initiative
in founding, organizing or substantially reorganizing the business of the
issuer, and

 

(ii)                                  at the time of the trade is actively
involved in the business of the issuer;

 

(dd)                          “foreign jurisdiction” means a country other than
Canada or a political subdivision of a country other than Canada;

 

(ee)                            “fully managed account” means an account of a
client for which a person makes the investment decisions if that person has full
discretion to trade in securities for the account without requiring the client’s
express consent to a transaction;

 

(ff)                                “investment fund” has the same meaning as in
National Instrument 81-106 Investment Fund Continuous Disclosure;

 

(gg)                          “jurisdiction” means a province or territory of
Canada except when used in the term foreign jurisdiction;

 

(hh)                          “local jurisdiction” means the jurisdiction in
which the Canadian securities regulatory authority is situate;

 

(ii)                                  “non-redeemable investment fund” has the
same meaning as in National Instrument 81-106 Investment Fund Continuous
Disclosure;

 

(jj)                                  “person” includes

 

(i)                                     an individual,

 

(ii)                                  a corporation,

 

(iii)                               a partnership, trust, fund and an
association, syndicate, organization or other organized group of persons,
whether incorporated or not, and

 

(iv)                              an individual or other person in that person’s
capacity as a trustee, executor, administrator or personal or other legal
representative;

 

(kk)                            “regulator” means, for the local jurisdiction,
the person referred to in Appendix D of National Instrument 14-101 Definitions
opposite the name of the local jurisdiction;

 

(ll)                                  “related liabilities” means

 

(i)                                     liabilities incurred or assumed for the
purpose of financing the acquisition or ownership of financial assets, or

 

(ii)                                  liabilities that are secured by financial
assets;

 

(mm)                      “Schedule III bank” means an authorized foreign bank
named in Schedule III of the Bank Act (Canada);

 

4

--------------------------------------------------------------------------------


 

(nn)                          “spouse” means, an individual who,

 

(i)                                     is married to another individual and is
not living separate and apart within the meaning of the Divorce Act (Canada),
from the other individual,

 

(ii)                                  is living with another individual in a
marriage-like relationship, including a marriage-like relationship between
individuals of the same gender, or

 

(iii)                               in Alberta, is an individual referred to in
paragraph (i) or (ii) above, or is an adult interdependent partner within the
meaning of the Adult Interdependent Relationships Act (Alberta); and

 

(oo)                          “subsidiary” means an issuer that is controlled
directly or indirectly by another issuer and includes a subsidiary of that
subsidiary.

 

All monetary references are in Canadian Dollars.

 

--------------------------------------------------------------------------------

Note:

 

(1) The following is an excerpt from National Instrument 45-106 which provides
guidance as to the meaning of beneficial ownership of financial assets:

 

“Paragraph (j) of the “accredited investor” definition refers to an individual
who, either alone or with a spouse, beneficially owns financial assets having an
aggregate realizable value that, before taxes but net of any related
liabilities, exceeds $1,000,000. As a general matter, it should not be difficult
to determine whether financial assets are beneficially owned by an individual,
an individual’s spouse, or both, in any particular instance. However, financial
assets held in a trust or in other types of investment vehicles for the benefit
of an individual may raise questions as to whether the individual beneficially
owns the financial assets in the circumstances. The following factors are
indicative of beneficial ownership of financial assets:

 

(a)                                  Physical or constructive possession of
evidence of ownership of the financial asset;

 

(b)                                 Entitlement to receipt of any income
generated by the financial asset;

 

(c)                                  Risk of loss of the value of the financial
asset; and

 

(d)                                 The ability to dispose of the financial
asset or otherwise deal with it as the individual sees fit.

 

For example, securities held in a self-directed RRSP, for the sole benefit of an
individual are beneficially owned by that individual. In general, financial
assets in a spousal RRSP would also be included for the purposes of the
threshold test because paragraph (j) takes into account financial assets owned
beneficially by a spouse. However, financial assets held in a group RRSP under
which the individual would not have the ability to acquire the financial assets
and deal with them directly would not meet these beneficial ownership
requirements.”

 

5

--------------------------------------------------------------------------------